82824: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24984: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82824


Short Caption:K.J. BROWN, L.L.C. VS. ELK POINT COUNTRY CLUB HOA, INC.Court:Supreme Court


Related Case(s):82484


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2020-CV-00124Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/29/2021 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantK.J. Brown, L.L.C.Richard H. Bryan
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						


AppellantNancy Avanzino GilbertRichard H. Bryan
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						


AppellantTimothy D. GilbertRichard H. Bryan
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						


AppellantTimothy D. Gilbert and Nancy Avanzino Gilbert Revocable Family Trust Dated December 27, 2013Richard H. Bryan
							(Fennemore Craig, P.C./Las Vegas)
						Sophie A. Karadanis
							(Leach Kern Gruchow Anderson Song/Reno)
						Gayle A. Kern
							(Leach Kern Gruchow Anderson Song/Reno)
						


RespondentElk Point Country Club Homeowners' Association, Inc.Joshua Y. Ang
							(Resnick & Louis, P.C./Las Vegas)
						Prescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/28/2021Filing FeeFiling Fee Paid. $250.00 from LKG, Ltd. Check no. 31541. (SC)


04/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-12243




04/28/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-12245




04/29/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)21-12298




05/11/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 7, 2021, at 10:00 AM. Case Nos. 82484/82824. (SC)21-13560




05/18/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-14331




07/02/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 82484/82824. (SC)21-19091




07/06/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-19198




07/13/2021Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  The deadline for filing documents in this appeal shall be suspended pending further order of this court.  Respondent may file any reply within 14 days from the date that appellants' response is served.  (SC)21-20079




08/11/2021MotionFiled Appellants' Response to Order to Show Cause. (SC)21-23376




08/23/2021MotionFiled Respondent's Reply to Order to Show Cause. (SC)21-24490




08/23/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-24492




08/24/2021MotionFiled Respondent's Proof of Service for Reply to Order to  Show Cause. (SC)21-24650




08/27/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP21-EC/KP/DH  (SC)21-24984




09/21/2021RemittiturIssued Remittitur. (SC)21-27209




09/21/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by County Clerk on September 27, 2021. (SC)21-27209





Combined Case View